Title: From Thomas Jefferson to William C. C. Claiborne, 7 March 1802
From: Jefferson, Thomas
To: Claiborne, William C. C.


            Dear Sir
              Washington Mar. 7. 1802.
            I ask the favor of you to deliver the inclosed letters to the President of the Council & Speaker of the H. of Representatives of the Missisipi territory. they contain answers to the resolutions they were pleased to forward to me. I am gratified by their testimony to the world that I have done right in refusing to continue Governor Sargeant. as to his statement of the conversation between him and myself, the advantage is entirely on his side, because I cannot enter into controversy with an individual. it is certainly very different from what I should have given as the sum of what passed between us. certainly he has made me tell him falsehoods which were useless & without an object. the world must judge between us. the error into which I ran was not the saying any thing untrue to him, but the avoiding to speak truths which would have hurt his feelings, which I wished to spare. for this tenderness I have my reward. Accept assurances of my high esteem & consideration.
            Th: Jefferson
          